Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
	Claim 5 recites “a first chamfered surface portion that extends from said one of said axially outwardly opposing faces to said radially inwardly facing surface” and “a second chamfered surface portion that extends to said radially outwardly facing surface”.  The first chamfered surface and the second chamfered surface are not consistent with the specification.  Applicant should rewrite the claim such that the terms used are consistent with the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 13 recite “substantially occupies”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much should be occupied in order to be considered “substantially occupied”. For example, is 90% occupied substantially occupied? Is more than 50% substantially occupied? Applicant’s Figure 4, shown below, shows the bearing such that it is shorter than the pocket at both ends.

    PNG
    media_image1.png
    353
    350
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka U.S. 2017/0058943 in view of Smith U.S. U.S. 4,017,127.
Re clm 1, Tanaka discloses a bearing assembly, comprising: a semi-circular shaped bearing body (8, Fig. 1 and 6) with two sets of opposing faces extending from a first end of said bearing body to a second end of said bearing body; a first set of the opposing faces including a radially outwardly facing surface (radially outer circumferential surface of 8) and a radially inwardly facing surface (radially inner circumferential surface of 8); a second set of the opposing faces including axially outwardly opposing faces (surfaces facing 2 and 12, Fig. 6).
Tanaka does not disclose a ramped surface portion on one of said axially outwardly opposing faces of said bearing body that extends to said radially outwardly facing surface.
Smith teaches a bearing assembly with a semi-circular shaped bearing body (3, Fig. 1 and 2) comprising ramped surface portions (chamfers, col. 4: lines 8-10) as standard features. Chamfers are well-known for reducing edge loading as well as for wear resistance.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify any and/or all of the edges of the bearing body of Tanaka with the chamfers of Smith and provide a ramped surface portion on one of said axially outwardly opposing faces of said bearing body that extends to said radially outwardly facing surface for the purpose of reducing edge loading as well as for wear resistance.
Re clm 2, Tanaka in view of Smith further discloses said ramped surface portion extends from said first end of said bearing body to said second end of said bearing body (Tanaka teaches each circumferential edge extends from one circumferential end to the other in Fig. 1; Smith teaches making edges chamfers or “ramped surfaces”; at C, annotated Figure below).

    PNG
    media_image2.png
    538
    685
    media_image2.png
    Greyscale

Re clm 3, Tanaka further discloses a width between said radially outwardly facing surface and said radially inwardly facing surface (element 8 has a width between the radially outwardly facing surface and the radially inwardly facing surface).
Smith is silent as to the size of the chamfer and does not disclose said ramped surface portion extends across 25% to 50% of said width.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Tanaka in view of Smith and change the length or size of the ramped surface to be 25% to 50% of said width as an obvious matter of design choice since Applicant has not disclosed that the size of the ramped surface solves any stated problem or is for any particular purpose and the invention would perform equally well with other widths.  Changing the relative sizes of the ramps/chamfers only acts to bound the range such that the ramp/chamfer is large enough to effectively reduce edge loading while still maintaining a large enough bearing surface.  This modification is ultimately a change in size to the ramps/chamfers and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Gardner v. TEC Syst., 725 F.2d 1338, 220 USPQ 777.
Re clm 4, Tanaka in view of Smith further discloses a chamfered surface portion (for example, at A below in annotated Fig. below) on the other of said axially outwardly opposing faces of said bearing body that extends to said radially outwardly facing surface.
Re clm 5, Tanaka in view of Smith further discloses the one of said axially outwardly opposing faces (right axial face of 8 on right side of 2) that includes said ramped surface (at C, see annotated Fig. below) includes a first chamfered surface portion (at D) that extends from said one of said axially outwardly opposing faces to said radially inwardly facing surface; and the other of said axially outwardly opposing faces (left axial face of 8 on right side of 2) includes a second chamfered surface (at A) portion that extends to said radially outwardly facing surface. 
Re clm 6, Tanaka in view of Smith further discloses a second chamfered surface portion (at D) on said one of said axially outwardly opposing faces of said bearing body that extends to said radially inwardly facing surface. Chamfering all of the edges as proposed by the rejection of claim 1 would include an edge between one of said axially outwardly opposing faces of said bearing body and said radially inwardly facing surface.
Re clm 7, Tanaka discloses an apparatus comprising: an internal combustion engine block (2 and 3, Fig. 1) and a crankshaft (11) having associated thrust bearings (8s) that are supported in said engine block; wherein at least one of said thrust bearings includes a semi-circular shaped bearing body with two with two sets of opposing faces; a first set of the opposing faces including a radially outwardly facing surface (radially outer circumferential surface of 8) and a radially inwardly facing surface (radially inner circumferential surface of 8); a second set of the opposing faces including axially outwardly opposing faces (surfaces facing 2 and 12, Fig. 6).
Tanaka does not disclose one of said axially outwardly opposing faces of said bearing body is oriented toward said crankshaft and includes a ramped surface portion that extends to said radially outwardly facing surface.
Smith teaches a bearing assembly with a semi-circular shaped bearing body (3, Fig. 1 and 2) comprising ramped surface portions (chamfers, col. 4: lines 8-10) as standard features. Chamfers are well-known for reducing edge loading as well as for wear resistance.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify any and/or all of the edges of the bearing body of Tanaka with the chamfers of Smith and provide one of said axially outwardly opposing faces of said bearing body is oriented toward said crankshaft and includes a ramped surface portion that extends to said radially outwardly facing surface for the purpose of reducing edge loading as well as for wear resistance.
Re clm 8, Tanaka in view of Smith further discloses said ramped surface portion extends from said first end of said bearing body to said second end of said bearing body (Tanaka teaches each circumferential edge extends from one circumferential end to the other in Fig. 1; Smith teaches making edges chamfers or “ramped surfaces”), said engine block includes a thrust pocket (shoulder voids in 2 into which 8 fit) having a depth (vertical depth of void); said at least one of said thrust bearings includes a width between said radially outwardly facing surface and said radially inwardly facing surface; and said width is sized so that said at least one of said thrust bearings substantially occupies said depth of said thrust pocket while said ramped surface portion extends away from said crankshaft to said radially outwardly facing surface in said thrust pocket (8 fills the majority of the depth of the pocket).
Re clm 9, Tanaka further discloses a width between said radially outwardly facing surface and said radially inwardly facing surface (element 8 has a width between the radially outwardly facing surface and the radially inwardly facing surface.
Smith is silent as to the size of the chamfer and does not disclose said ramped surface portion extends across 25% to 50% of said width.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Tanaka in view of Smith and change the length or size of the ramped surface to be 25% to 50% of said width as an obvious matter of design choice since Applicant has not disclosed that the size of the ramped surface solves any stated problem or is for any particular purpose and the invention would perform equally well with other widths.  Changing the relative sizes of the ramps/chamfers only acts to bound the range such that the ramp/chamfer is large enough to effectively reduce edge loading while still maintaining a large enough bearing surface.  This modification is ultimately a change in size to the ramps/chamfers and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Gardner v. TEC Syst., 725 F.2d 1338, 220 USPQ 777.
Re clm 10, Tanaka in view of Smith further discloses a chamfered surface portion on the other of said axially outwardly opposing faces of said bearing body that extends to said radially outwardly facing surface.
Re clm 11, Tanaka in view of Smith further discloses a second chamfered surface portion on the other of said axially outwardly opposing faces of said bearing body that extends to said radially outwardly facing surface. Chamfering all of the edges as proposed by the rejection of claim 7 would include an edge between the other of said axially outwardly opposing faces of said bearing body and said radially outwardly facing surface.
Re clm 12, Tanaka discloses an apparatus comprising: an internal combustion engine block (2 and 3, Fig. 1) and a crankshaft (11) having associated thrust bearings (8s) that are supported in said engine block; wherein at least one of said thrust bearings includes a semi-circular shaped bearing body with two with two sets of opposing faces; a first set of the opposing faces including a radially outwardly facing surface (radially outer circumferential surface of 8) and a radially inwardly facing surface (radially inner circumferential surface of 8); a second set of the opposing faces including axially outwardly opposing faces (surfaces facing 2 and 12, Fig. 6).
Tanaka does not disclose a ramped surface portion on one of said axially outwardly opposing faces of said bearing body that extends to said radially outwardly facing surface; and a chamfered surface portion on the other of said axially outwardly opposing faces of said bearing body that extends to said radially outwardly facing surface, wherein said chamfered surface is positioned toward the internal combustion engine block and said ramped surfaced is positioned toward the crankshaft.
Smith teaches a bearing assembly with a semi-circular shaped bearing body (3, Fig. 1 and 2) comprising ramped surface portions (chamfers, col. 4: lines 8-10) as standard features. Chamfers are well-known for reducing edge loading as well as for wear resistance.
It would have been obvious to one of ordinary skill in the art to modify at the time of effective filing any and/or all of the edges of the bearing body of Tanaka including the edges labeled in the annotated figure above with the chamfers of Smith and provide a ramped surface portion on one of said axially outwardly opposing faces of said bearing body that extends to said radially outwardly facing surface; and a chamfered surface portion on the other of said axially outwardly opposing faces of said bearing body that extends to said radially outwardly facing surface, wherein said chamfered surface is positioned toward the internal combustion engine block and said ramped surfaced is positioned toward the crankshaft for the purpose of reducing edge loading as well as for wear resistance.
Re clm 13, Tanaka in view of Smith further discloses said ramped surface portion extends from said first end of said bearing body to said second end of said bearing body (Tanaka teaches each circumferential edge extends from one circumferential end to the other in Fig. 1; Smith teaches making edges chamfers or “ramped surfaces”), said engine block includes a thrust pocket (shoulder voids in 2 into which 8 fit) having a depth (vertical depth of void); said at least one of said thrust bearings includes a width between said radially outwardly facing surface and said radially inwardly facing surface; and said width is sized so that said at least one of said thrust bearings substantially occupies said depth of said thrust pocket while said ramped surface portion extends away from said crankshaft to said radially outwardly facing surface in said thrust pocket (8 fills the majority of the depth of the pocket).
Re clm 14, Tanaka further discloses a width between said radially outwardly facing surface and said radially inwardly facing surface (element 8 has a width between the radially outwardly facing surface and the radially inwardly facing surface.
Smith is silent as to the size of the chamfer and does not disclose said ramped surface portion extends across 25% to 50% of said width.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Tanaka in view of Smith and change the length or size of the ramped surface to be 25% to 50% of said width as an obvious matter of design choice since Applicant has not disclosed that the size of the ramped surface solves any stated problem or is for any particular purpose and the invention would perform equally well with other widths.  Changing the relative sizes of the ramps/chamfers only acts to bound the range such that the ramp/chamfer is large enough to effectively reduce edge loading while still maintaining a large enough bearing surface.  This modification is ultimately a change in size to the ramps/chamfers and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Gardner v. TEC Syst., 725 F.2d 1338, 220 USPQ 777.
Re clm 15, Tanaka in view of Smith further discloses a second chamfered surface portion on the other of said axially outwardly opposing faces of said bearing body that extends to said radially outwardly facing surface. Chamfering all of the edges as proposed by the rejection of claim 12 would include an edge between the other of said axially outwardly opposing faces of said bearing body and said radially outwardly facing surface.
Re clm 16, Tanaka discloses A bearing assembly (Fig. 1), comprising: a semi-circular shaped bearing body (8s)  with first opposing faces adjacent second opposing faces extending between a first end of the bearing body to a second end of the bearing body, the first opposing faces including a radially outward face (radially outer circumferential surface of 8) and a radially inward face (radially inner circumferential surface of 8), and the second opposing faces including axially outward faces (surfaces facing 2 and 12, Fig. 6).
Tanaka does not disclose a first ramped surface portion and a plurality of chamfered surface portions on the bearing body, the first ramped surface portion provided on one of the axially outward faces and extending to the radially outward face.
Smith teaches a bearing assembly with a semi-circular shaped bearing body (3, Fig. 1 and 2) comprising ramped surface portions (chamfers, col. 4: lines 8-10) as standard features. Chamfers are well-known for reducing edge loading as well as for wear resistance.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify any and/or all of the edges of the bearing body of Tanaka including the edges labeled in the annotated figure above with the chamfers of Smith and provide a first ramped surface portion and a plurality of chamfered surface portions on the bearing body, the first ramped surface portion provided on one of the axially outward faces and extending to the radially outward face  for the purpose of reducing edge loading as well as for wear resistance.
Re clm 17, Tanaka in view of Smith further discloses said first ramped surface portion extends from said first end of said bearing body to said second end of said bearing body (Tanaka teaches each circumferential edge extends from one circumferential end to the other in Fig. 1; Smith teaches making edges chamfers or “ramped surfaces”).
Re clm 18, Tanaka further discloses a width between said radially outwardly facing surface and said radially inwardly facing surface (element 8 has a width between the radially outwardly facing surface and the radially inwardly facing surface.
Smith is silent as to the size of the chamfer and does not disclose said first ramped surface portion extends across 25% to 50% of said width.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Tanaka in view of Smith and change the length or size of the first ramped surface to be 25% to 50% of said width as an obvious matter of design choice since Applicant has not disclosed that the size of the ramped surface solves any stated problem or is for any particular purpose and the invention would perform equally well with other widths.  Changing the relative sizes of the ramps/chamfers only acts to bound the range such that the ramp/chamfer is large enough to effectively reduce edge loading while still maintaining a large enough bearing surface.  This modification is ultimately a change in size to the ramps/chamfers and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Gardner v. TEC Syst., 725 F.2d 1338, 220 USPQ 777.
Re clm 19, Tanaka in view of Smith further discloses a first chamfered surface (at A, annotated Fig. above) portion of the plurality of chamfered surface portions is provided on the other of the axially outward faces and extends to the radially outward face; the one of said axially outwardly opposing faces that includes said ramped surface portion is for contacting a crankshaft; and the other of said axially outwardly opposing faces with said first chamfered surface portion is for contacting an engine block.
Re clm 20, Tanaka further discloses a second chamfered surface portion (at D) of the plurality of chamfered surface portions is provided on the one of the axially outward faces and extends to the radially inward face. Chamfering all of the edges as proposed by the rejection of claim 16 would include an edge between the one of the axially outward faces and the radially inward face.

Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that nothing in Smith discloses or suggests that the washers include a ramped surface portion on one of its axially outwardly opposing faces, however, Smith specifically states “the preferred embodiment might also include such standard features as chamfers at the edges of the different pieces”.  One of ordinary skill in the art would take this to mean any edges, especially those edges that contact other elements. This reasoning is only strengthened by the “Chamfers” website which teaches that edges can damage other components.  
Thus, one of ordinary skill in the art would look to modify any and all edges of Tanaka to reduce damage to the other components such as the crankshaft and the engine block. Put another way, it is not inventive to provide chamfers to edges to prevent damage to mating parts since chamfering edges to prevent damage to mating parts is very well-known.
Applicant further argues that a person skilled in the art would not be motivated to assemble Smith’s washers into the device of Tanaka. Applicant is attempting to use a piecemeal analysis of the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the rejection does not substitute the washers 8 of Tanaka with those of Smith, but rather, the washers 8 of Tanaka are modified in view of Smith to provide chamfered edges. 
Applicant argues that there is no teaching, suggestion or motivation for multiple claim limitations, however, Tanaka discloses everything with the exception of the edge geometry of the washers/bearings.  Smith, Schneider, Neilson and the “chamfers” website all disclose reasons to add chamfers to edges. The rejection specifically cites the motivation to combine as “for reducing edge loading as well as for wear resistance.”  Not only has a motivation been provided, but the motivation is well-known in the art, as evidenced by the references cited.
Regarding claim 5, 7, 8, 12, 13, 16 and 19, Applicant merely argues there is no disclosure or teaching of this arrangement in any of the cited references, however, Applicant does not back of the statement with any evidence or reasoning.  The examiner points to Tanaka as showing all the features except the edge geometry, which is taught by at least Smith.
Regarding claim 2, Applicant once again argues that the references do not disclose a ramped surface and therefore claim 2 is allowable, however, the references disclose a chamfered/ramped surface to any edge and thus the references do disclose the claimed features.
Regarding claim 3, Applicant argues that the relative widths of the ramped surface portion provide advantages not recognized in the art. Applicant cites one of the advantages as “not allowing a groove to wear into the adjacent face of the thrust bearing”.  Chamfers as specifically well-known for this purpose, i.e., preventing damage to contacting parts. Applicant discloses another advantage as allowing the bearings to be used in various engine and crankshaft arrangements.  Sizing parts to fit into their environment a textbook example of the caselaw cited.  It is not inventive to dimension parts to fit with their mating parts.  
Applicant argues that “one of ordinary skill in the art would be led away from modifying Tanaka since the width of the thrust bearing  would be significantly reduced.  Applicant has not pointed to any factual evidence to support this argument.  It is noted, however, that chamfers come in varying sizes and bearing parts are design knowing that the chamfers will be present. The examiner notes that the arguments of counsel cannot take the place of factually supported objective evidence. See MPEP §2145.
	Applicant continues to argue that the design choice rationale is not sustainable since it does not explain why a skilled artisan would have modified the device to arrive at the claimed invention, however, Applicant is incorrect.  The examiner did explain why a skilled artisan would have modified Tanaka and Smith, but explicitly stating “Changing the relative sizes of the ramps/chamfers only acts to bound the range such that the ramp/chamfer is large enough to effectively reduce edge loading while still maintaining a large enough bearing surface.”
	The examiner further points out that Applicant’s invention is providing a thrust bearing that can be used with a variety of replacement engine block while reusing the same crankshaft (see paragraph [0004]).  Therefore, dimensioning the bearing to work with a variety of components is well within the ability of one of ordinary skill in the art and a part of the standard design process. Thus, it is obvious to modify the thrust bearing to fit the majority of crankshaft/engine combinations or even a specific crankshaft/engine combination such as the known crankshaft (20) and engine block (10) combination of Fig. 4.  
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656